Citation Nr: 0302263	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  96-49 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an extension of a temporary total disability 
rating beyond December 31, 1995, based on convalescence 
pursuant to 38 C.F.R. § 4.30.

(The issue of entitlement to an increased rating for a low 
back disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from February 1973 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the evaluation for low 
back disability from 10 to 20 percent disabling, and denied 
extension of entitlement to temporary total disability 
evaluation for convalescence under 38 C.F.R. § 4.30.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for a low back 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When the requested development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903.)  After giving 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.

FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The underwent surgery in November 1995 for a service-
connected low back disability.

3.  The veteran did not require convalescence beyond December 
31, 1995.


CONCLUSION OF LAW

Entitlement to an extension of a temporary total disability 
rating beyond December 31, 1995, based on convalescence 
pursuant to 38 C.F.R. § 4.30 is not warranted.  38 C.F.R. § 
4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is service-connected for a low back disability.  
A VA discharge summary shows that the veteran was 
hospitalized from November 6, 1995 to November 9, 1995, and 
underwent a L5-S1 hemilaminectomy and diskectomy on the right 
side.  The summary was signed by D. Kim, M.D.

A letter dated November 9, 1995 from D. Kim, M.D. states that 
the veteran had a lumbar diskectomy on November 7, 1995.  Dr. 
Kim adds that the veteran should expect a full recovery but 
required 6 weeks of convalescence and was unable to work 
until December 18, 1995.  

On follow-up examination on December 18, 1995, the veteran 
was noted to be doing well with occasional but significantly 
reduced pain.  The examiner noted that his motor strength was 
normal, 5/5 in the lower extremities.  He was off medication 
and was told to return to the clinic as needed.  

VCAA

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the veteran was informed of the provisions of 
the VCAA in November 2002 letter to the veteran.  The Board 
finds that he has been provided adequate notice as to the 
evidence needed to substantiate his claim for entitlement to 
an extension of a temporary total disability rating beyond 
December 31, 1995, based on convalescence pursuant to 
38 C.F.R. § 4.30.  The Board concludes the discussions in the 
March 1996 rating, the October 1996 statement of the case 
(SOC), the March 1998 supplemental statement of the case 
(SSOC), and letters sent to the appellant informed him of the 
information and evidence needed to substantiate the claim for 
entitlement to an extension of a temporary total disability 
rating and complied with the VA's notification requirements.  
VA must also inform the veteran which evidence VA will seek 
to provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This was accomplished in the November 2002 letter to the 
veteran.  The Board concludes that VA has complied with all 
notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained the records of the veteran's 
November 1995 surgery and all records for his claimed period 
of convalescence.  The veteran had the opportunity to provide 
evidence and testimony in a personal hearing in May 1997.  
The veteran has not referenced any unobtained evidence that 
might substantiate his claim or that might be pertinent to 
the bases of the denial of the claim.  There is sufficient 
evidence to decide the claim.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required. 

Legal Criteria and Analysis

A temporary total convalescent rating will be assigned 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in:  (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incomplete healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; or 
(3) immobilization by a cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (2002).

As a preliminary matter, the Board notes that in several 
written arguments, the veteran has expressed a desire for a 
continuation of his convalescence until December 1996.  
However, this appears to be no more than an error identifying 
the year, and the Board accepts his testimony in the May 1997 
hearing which identified the period of his convalescence as 
six weeks rather than a period in excess of a year.

The veteran was in receipt of a temporary total rating for 
convalescence under the provisions of 38 C.F.R. § 4.30 until 
December 31, 1995, the month following his discharge from the 
VA hospital.  He asserts that he should have received an 
extension of his total rating based on his need for 
convalescence at home following his release under the 
provisions of 38 C.F.R. § 4.30, and specifically under part 
(1) of § 4.30 for surgery necessitating at least one month of 
convalescence.  He contends that he should have received six 
weeks of convalescence following surgery for his service-
connected back disability.  He claims that this fact is 
supported in the medical evidence from the surgeon who 
performed the operation.  Further, he testified in his May 
1997 hearing that his period of convalescence should include 
the period prior to his surgery because the doctor who 
recommended the surgery told him that he should lay flat on 
his back for as much time as possible and not work prior to 
the surgery for the surgery to go along better.

With regard to this latter claim, there is no provision for 
the payment of a temporary total rating for convalescence 
preceding surgery.  See 38 C.F.R. § 4.30(1), (2).  The intent 
of the regulation is plain in providing for payment 
"following such hospital discharge or outpatient release."  
38 C.F.R. § 4.30.  Further, the veteran is not claiming and 
the evidence does not show that his treatment prior to 
surgery approximated "immobilization by cast." See 
38 C.F.R. § 4.30(3). 

With regard to an extension of his temporary total disability 
rating, the report of his hospitalization shows that the 
veteran was discharged on November 9, 1995.  He was in 
receipt of a temporary total rating for convalescence from 
this date until December 31, 1995.  The veteran did in fact 
receive a temporary total rating for the period of time he is 
requesting based on the letter from Dr. Kim which indicated 
that he would need six weeks of convalescence following his 
surgery.  The follow-up examination on December 18, 1995 
shows that he was doing well, off medication, with normal 
strength, occasional but significantly reduced pain, and he 
was instructed to return to the clinic as needed.  The 
preponderance of the evidence does not support an extension 
beyond December 31 ,1995 for a temporary total rating under 
38 C.F.R. § 4.30, and the claim is denied.

The Board notes that the veteran was not paid for 6 weeks of 
benefits.  Rather, he was paid only for the month of 
December.  This is because the effective date of an 
evaluation does not correspond to the "commencement of 
period of payment."  The law provides that payment of 
monetary benefits may not be made for any period before the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111 (West 1991).  
This law explains the reason for non-payment of benefits 
until December 1, rather than the date of hospitalization or 
discharge.  

	
ORDER

An extension of a temporary total disability rating beyond 
December 31, 1995, based on convalescence pursuant to 
38 C.F.R. § 4.30 following surgery for service-connected low 
back disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

